DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelsey (US 5355418 A).
Regarding claim 14, Kelsey (US 5355418 A) discloses a method for highlighting voice signals in a high noise environment, the method comprising; 
detecting voice signals in a frequency spectrum of interest (Kelsey, Fig. 3, item 48; col. 1, lines 37-39: “Sound frequency components which are not above the threshold level, such as normal speech, are allowed to pass.”); 
detecting a noise level associated with a background noise signal (Kelsey, Fig. 4B: noise component are detected which have an amplitude level above the threshold level in the spectral domain); 
selecting one or more filters defining a band with a first cutoff frequency and a second cutoff frequency; modifying the width of the band based at least partially on the Frequency components exceeding the threshold criteria are distinguished (tagged) at new violation tag 52 and output on line 53 to tag bank 24E”, the FFT filter bank attenuates the noise frequency components identified with a corresponding notch filter at the frequency bins of noise components. The width depends therefore on the number of adjacent noise frequency component identified. The notch filter(s) are adjusted accordingly. A variable notch/stopband filter width requires modification of the lower and higher cutoff frequencies. The same applies vice versa to the passband filters for the respective passbands of voice frequency components).
Regarding claim 19, Kelsey discloses all the limitations of claim 14.
Kelsey further discloses a method comprising detecting a lack of a voice signal in the frequency spectrum of interest and continuing to attenuate the noise signal for a predetermined period of time after the lack of a voice signal has been detected (Kelsey, col. 4, lines 61-65: “After these components have not violated the criteria for a specified period of time (clocked by input signals), violation counter record 54 communicates with desired frequency response means 48 to readjust the filter coefficients. ”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 5. are rejected under under 35 U.S.C. 103 as being unpatentable over Jenkins, (US 20160193084 A1).
Regarding claim 1, Jenkins discloses an adaptive hearing protection system Jenkins ( US 20160193084 A1), comprising: 
right and left microphones providing input signals (Jenkins, Figs. 1 and Fig. 2, item 110; ¶ [0024-0025]: “the headset may comprise at least one microphone on the exterior surface of one of the earcups ”, it would have been obvious that more than one microphone could have been provided so that one microphone can be for the left ear and one microphone could have been for the right ear since Jenkins does not preclude having more than one microphone for his two ears.); and 
a peak detector in communication with an adjustable amplifier to sense high amplitude sounds and attenuate gain of the adjustable amplifier (Jenkins, Fig. 3B, ¶ [0031]: “the circuitry may determine to amplify the transmission up to a preset desired decibel level that may be lower than the hearing protection threshold”), 
the peak detector further in communication with a low pass filter that controllably filters signals from the adjustable amplifier (Jenkins, ¶ [0033]: “ filter (LPF is implicit) the transmission to remove the background sound frequency range(s) while allowing pass-through or amplification of other safe sounds (that are lower than the hearing protection threshold”, wherein 
the peak detector includes an adjustable threshold for comparisons of the input signals, the peak detector further configured to provide adjustable attenuation based on input energy of the input signals (Jenkins. ¶ [0031]: “ the preset desired decibel level may be customizable by a user”, meaning that the attenuation is adjusted according to the threshold level).
Regarding claim 3, Jenkins discloses all the limitations of claim 1.
The adaptive hearing protection system, wherein the peak detector is configured to adjust attenuation based on an input energy threshold (Jenkins, Fig. 2, item 112, ¶ [0033]: “ the circuitry 112 may determine to amplify the transmission up to a preset desired decibel level that may be lower than the hearing protection threshold… the preset desired decibel level may be customizable by a user”)  
Regarding claim 5, Jenkins discloses all the limitations of claim 1.
The adaptive hearing protection system, wherein, on sensing of a high amplitude sound, the gain of the adjustable amplifier is attenuated to keep peaks in the high amplitude sound below an adjusted threshold level (Jenkins, Fig. 2, item 112; ¶ [0031]: “ the circuitry 112 may determine to amplify the transmission up to a preset desired decibel level that may be lower than the hearing protection threshold. In some embodiments, the preset desired decibel level may be customizable by a user”). 


Claims 6, 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, (US 20160193084 A1), and further in view of Fletcher (20150117660).
Regarding claim 6, Jenkins discloses all the limitations of claim 1.  
 	However, Jenkins fails to disclose an adaptive hearing protection system, wherein the high amplitude sound includes at least one of gunshots and echoes. 
Suppressing the impulse noise and its reflections can improve an experience for a user, such as when the user is shooting at an indoor range where high impulse noise and reflections are common.” )
Therefore, it would have been obvious to one with ordinary skill in the art before the affective filing date of the claimed invention to combine Fletcher with Jenkins to provide an electronic hearing protection device which provides adaptive gunshot recognition and suppression.
Regarding claim 7, Jenkins discloses all the limitations of claim 1.  
However, Jenkins fails to disclose an adaptive hearing protection system, wherein the peak detector is further configured to increase the duration of attenuation as the input energy of the input signals increases relative to an adjusted threshold.
In an analogous field of endeavor, Fletcher (20150117660) discloses an adaptive hearing protection system, wherein the peak detector is further configured to increase the duration of attenuation as the input energy of the input signals increases relative to an adjusted threshold (Fletcher, ¶ [0051]: “The level and duration of an impulse noise, such as a gunshot, and its echo can be continuously monitored by a second algorithm running on a microprocessor. The second algorithm can analyze the level and duration of the impulse noise and can adjust the length of noise suppression to maximize the reduction of the initial impulse and then reduce the suppression to the lowest level that can mask the impulse noise and its reflections.”) 
Therefore, it would have been obvious to one with ordinary skill in the art before the affective filing date of the claimed invention to combine Fletcher with Jenkins to provide an electronic hearing protection device which provides adaptive gunshot recognition and suppression.
Regarding claim 8, Jenkins discloses all the limitations of claim 1.  
However, Jenkins fails to disclose an adaptive hearing protection system, wherein the peak detector is further configured to decrease the duration of attenuation as the input energy of the input signals decreases relative to an adjusted threshold.
In an analogous field of endeavor, Fletcher (20150117660) discloses an adaptive hearing protection system, wherein the peak detector is further configured to decrease the duration of attenuation as the input energy of the input signals decreases relative to an adjusted threshold (Fletcher, Fig. 8, ¶ [0058]).
Therefore, it would have been obvious to one with ordinary skill in the art before the affective filing date of the claimed invention to combine Fletcher with Jenkins to provide an electronic hearing protection device which provides adaptive gunshot recognition and suppression.
Regarding claim 20, the combination of Jenkins and Fletcher discloses all the limitations of claim 7. 
Fletcher further discloses an adaptive hearing protection system, wherein the peak detector is further configured to decrease the duration of attenuation as the input energy of the input signals decreases relative to an adjusted threshold (Fletcher, Fig. 8, The level of each echo of the impulse can decay at a rate represented by the line 837.” and ¶ [0058]: “The input 836 reaches the impulse detection threshold 838 at point 840…the suppression time can be related to the level of the impulse noise, such that an impulse noise with a higher level necessitates a longer suppression time.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the affective filing date of the claimed invention to combine Fletcher with Jenkins to provide an electronic hearing protection device which provides adaptive impulse noise recognition and suppression.

  Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (US 5355418 A), and further in view of Butscher (DE 102009004300 A1).
Regarding claim 15, Kelsey discloses all the limitations of claim 14. 
However, Kelsey fails to disclose a method comprising detecting an acoustic voice level, and wherein modifying the width of the band is based partially on the voice level.
In an analogous field of endeavor, Butscher (DE 102009004300 A1) discloses a method comprising detecting an acoustic voice level, and wherein modifying the width of the band is based partially on the voice level (Butscher, ¶ [0009]: “the hearing protection device has electronics with a digital filter which is intended to attenuate different frequency ranges of a received sound signal to different extents. ” and ¶ [0011]: “ in the case of the presence of speech signals, the attenuation of those frequency ranges in which the speech signals are present is reduced to 0 dB”).
Therefore, it would have been obvious to one with ordinary skill in the art before the affective filing date of the claimed invention to combine Butsher with Kelsey to provide an electronic hearing protection device which provides adaptive programmable filter and attenuation.
Regarding claim 16, Kelsey discloses all the limitations of claim 14. 
However, Kelsey fails to disclose a method, wherein modifying the width of the band comprises one of increasing the width of the band when the detected noise level is above a selected noise threshold and narrowing the width of the band when the detected noise level is below a selected noise threshold.  
In an analogous field of endeavor, Butscher discloses modifying the width of the band comprises one of increasing the width of the band when the detected noise level is above a selected noise threshold and narrowing the width of the band when the detected noise level is below a selected noise threshold (Butscher, ¶ [0009]: “the hearing protection device is on the one hand protected against high environmental noise, but on the other hand can understand verbal communication from the environment despite wearing the hearing protection device …the hearing protection device has electronics with a digital filter which is intended to attenuate different frequency ranges of a received sound signal to different extents.” Therefore, the band with can be adjusted to be greater or narrower and attenuate at different frequencies can also be adjusted ¶ [0010]: “the attenuations, which are effective in the different frequency ranges of the received sound signal, adjustable by programming and changeable by a reprogramming.”
Therefore, it would have been obvious to one with ordinary skill in the art before the affective filing date of the claimed invention to combine Butsher with Kelsey to provide an electronic hearing protection device which provides adaptive programmable filter and attenuation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654